Citation Nr: 0809246	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 26, 1995, 
for the award of service connection for PTSD and dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and from March 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) vacating a September 2005 
Board decision denying an effective date earlier than July 
26, 1995, for the award of service connection for PTSD and 
dysthymic disorder, and remanding the matter to the Board 
consistent with the parties' February 2007 Joint Motion for 
Remand.  The matter was before the Board in September 2005 on 
appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which awarded the veteran entitlement to service 
connection for PTSD, assigning a disability a 30 percent 
rating, effective from the date of receipt of his claim, July 
26, 1995.  The veteran had expressed his dissatisfaction with 
the assigned 30 percent evaluation and requested an earlier 
effective date for the award of benefits.  In July 1996, the 
RO continued the 30 percent rating for PTSD and affirmed the 
July 1995 effective date of the award.

In an August 2000 decision, the Board increased the initial 
rating for PTSD and dysthymic disorder from 30 percent to 70 
percent and denied the veteran entitlement to an effective 
date earlier than July 26, 1995, for the award of service 
connection for the disability.  The veteran appealed the 
Board's decision to the Court.

In an October 2001 Order, the Court vacated the Board's 
August 2000 decision to the extent that it denied a rating in 
excess of 70 percent for PTSD and dysthymic disorder, and an 
effective date earlier than July 26, 1995, for the award of 
such benefits, and remanded those issues to the Board for 
issuance of a readjudication decision that took into 
consideration the Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).

In July 2002, the Board denied an initial rating in excess of 
70 percent for PTSD and dysthymic disorder, and an effective 
date earlier than July 26, 1995, for the award of that 
benefit.  The veteran again appealed to the Court.  

In a July 2003 Order, the Court vacated the Board's July 2002 
decision denying a rating in excess of 70 percent for PTSD 
and dysthymic disorder, and an effective date earlier than 
July 26, 1995, for the award of such benefits, and remanded 
those issues to the Board for readjudication of the claim 
consistent with the parties' July 2003 Joint Motion for 
Remand.

In the September 2005 Board decision, the Board also granted 
an increased rating for the service-connected psychiatric 
disorder.  This portion of the 2005 Board decision was not 
vacated.  


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for a psychiatric disorder on December 27, 1988.  
This claim was unadjudicated by the RO.  

2.  The RO received the veteran's claim for service 
connection for PTSD and dysthymic disorder on July 26, 1995.

3.  Medical evidence in the form of a VA medical record dated 
December 23, 1994, contains a diagnosis of depressive 
disorder, psychotic disorder and PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 
23, 1994, but no earlier, for the award of service connection 
for PTSD and dysthymic disorder, have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was provided by the RO in May 2004.  
Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was essentially legally sufficient, 
VA's duty to notify in this case has been satisfied.  
Regardless, an extensive letter consistent with the VCAA was 
sent to the veteran in May 2004.  

Factual Background

As the effective date for service connection is July 1995, 
the Board will review records relevant to the time period 
prior to July 1995 to determine whether an earlier effective 
date is warranted.  

The veteran served his first tour of active duty from July 
1966 to April 1969.  Upon discharge, he filed his original 
claim in May 1969, in which he requested service connection 
for residuals of a head injury.  The report of a January 1970 
VA psychological examination noted that the veteran was 
noncooperative with testing; however, the examiner was able 
to determine that the veteran had severe, vocationally 
incapacitating personality problems, tending towards paranoid 
and schizoid attitudes.  No acquired psychiatric disability 
was diagnosed.  The RO, in a rating decision dated in May 
1970, denied service connection for a paranoid personality as 
a congenital or developmental abnormality.  The veteran was 
informed of the decision and advised of his appellate rights.  
The veteran did not appeal that rating decision and it became 
final.

The veteran reentered active duty in March 1970 and served 
until April 1978.

In January 1980, the veteran submitted a claim for service 
connection for a hearing loss and a respiratory disorder.  
The claim did not include a request for service connection 
for an acquired psychiatric disorder. 

In May 1985, the veteran submitted a claim for service 
connection for a gastrointestinal disorder and kidney stones.  
The claim did not include a request for service connection 
for an acquired psychiatric disorder.

The veteran was hospitalized at a VA facility from January to 
February 1985 for evaluation of bronchial asthma.  The 
discharge summary shows a diagnosis of chronic depressive 
anxiety state.

Upon VA psychological evaluation in April 1986, the veteran 
appeared to have average intelligence.  Memory, concentration 
and attention were intact.  His thought processes tended 
toward subtle tangentiality.  The diagnosis was prior 
adjustment disorder with depression related to his separation 
from his wife.  Mixed personality disorder with paranoid and 
schizoid traits was also diagnosed.  The psychiatrist noted 
that although the veteran served in Vietnam, he did not 
report having been traumatized by any combat situation and 
described no symptoms indicative of PTSD.

In December 1986, the veteran submitted a statement 
indicating that he had been a neuropsychiatric patient at the 
Topeka VAMC since December 4, 1986.  He requested that his 
compensation claim be amended to include depression and 
anxiety.

A January 1987 VA discharge summary indicates that the 
veteran had been hospitalized for 33 days for depression with 
suicidal feelings.  The discharge diagnosis was schizotypal 
personality disorder with borderline features.  There was no 
mention of PTSD in the discharge summary.

In January 1987 the veteran was notified that the evidence 
did not warrant any change in the previous determination 
concerning eligibility for service connection for a nervous 
condition.  The veteran was similarly notified in June 1987 
that the evidence did not warrant any change in the previous 
determination, and that service connection was denied for a 
nervous condition.  The veteran did not appeal that 
determination.

A VA social and industrial survey was conducted by a 
psychiatric social worker in September 1988.  It was 
concluded that the veteran was severely handicapped socially 
as well as vocationally.  

In September 1988, the veteran was also afforded a VA 
psychiatric examination.  He expressed a lot of hostility 
towards his family, particularly his mother and his siblings.  
While in service, he married a Vietnamese woman and had four 
children with her.  They were separated and he had no contact 
with her.  The veteran denied having been traumatized by 
Vietnam combat situations, and described no symptoms 
indicative of PTSD.  His main feeling was anger about Vietnam 
because the U.S. withdrew before the war was won.  Following 
the examination, the diagnoses were dysthymia and paranoid 
personality disorder.

In a December 1988 statement the veteran contended that his 
appeal should include service connection for a 
neuropsychiatric condition because he had been treated for 
severe depression while in service.

In a January 1989 statement of the case addressing another 
issue, the RO noted that the claim of entitlement to service 
connection for a nervous condition had been previously 
denied, and that the veteran had not filed a notice of 
disagreement within the one-year period for filing an appeal.  
The RO concluded that new and material evidence had not been 
submitted to reopen his claim.  The veteran did not undertake 
timely action to address these statements.

In a September 1989 decision on an unrelated matter, the 
Board noted that the veteran raised the claim of service 
connection for a psychiatric disorder in December 1988, and 
referred the matter to the RO for action deemed appropriate.  

The veteran submitted a claim for service connection for PTSD 
in July 1995.  In connection with his claim, the veteran 
submitted VA records including records of a two-week 
hospitalization beginning in December 1994.  At hospital 
admission, the veteran reported having depression with 
suicidal dreams, a lack of energy, and memory lapses. He felt 
unable to fit within society.  He related that more than a 
year earlier, he assumed the identity of a person who was 
killed in Vietnam, though he had no similar experiences since 
that time.  He denied any suicide attempt or plan, sleep 
disturbance, or auditory or visual hallucinations.  Mental 
status examination was significant for disheveled appeared, 
slow and circumstantial speech, depressed affect, suicidal 
thought content, and fair-to-poor judgment and insight.  He 
was alert and oriented.  Persistent argumentativeness and 
aggressiveness marked the veteran's period of 
hospitalization.  He refused psychological or pharmacological 
intervention.  He was asked to leave the hospital.  While the 
impressions at hospital admission included depressive 
disorder not otherwise specified, psychotic disorder not 
otherwise specified, and PTSD, the diagnoses at hospital 
discharge were adjustment reaction with depressed mood and 
schizotypal personality disorder.  PTSD was not diagnosed.  
Thereafter, the veteran sporadically returned on an 
outpatient basis with complaints of depression.

The veteran underwent a VA psychiatric examination in October 
1995.  The examiner conducted a comprehensive review of the 
veteran's medical and personal history.  The diagnoses were 
PTSD, dysthymic disorder and schizotypal personality 
disorder.  The examiner noted that the veteran's vagueness of 
communication and avoidance of the subject of his military 
experiences presented difficulties in diagnosing his 
disabilities and included dysthymic disorder along with a 
diagnosis of PTSD and schizotypal personality disorder.  The 
physician assigned an overall Global Assessment of 
Functioning (GAF) scale score of 45, noting that 30 percent 
of the veteran's dysfunction was related to physical 
problems; 40 percent to personality disorder patterns, and 30 
percent to symptoms of PTSD and depression.  The veteran was 
considered competent for VA purposes.

The veteran personally testified before the undersigned in 
January 1998.  He related that a VA social worker and other 
people had reviewed his records and told him that he should 
have a higher disability rating.  He was last employed as a 
civilian in 1979.  He began receiving Social Security 
disability benefits in the early or mid-eighties for 
inadaptability.  The veteran explained that he experiences 
flashbacks or dreams that he was back in Vietnam.  Asian 
people did not bother him.  His memory was variable.  The 
veteran "went off" on people when they were belligerent or 
stupid.  He related that he told the January 1995 VA examiner 
that he was an idiot for asking stupid questions.

Following the hearing, RO obtained the veteran's VA 
outpatient treatment records dated from May 1995 to December 
1997.  These show that he continued to be seen at the mental 
hygiene clinic, on a sporadic basis, with complaints of 
depression and anxiety.  In April 1997, the veteran 
interrupted a group therapy session, where he became 
provocative and more resistive and tangential when confronted 
by other veterans.  He was asked to not return to the group.

In February 1998, the RO received the veteran's records from 
the Social Security Administration (SSA).  In a July 1989 
disability determination, SSA found that the veteran was 
disabled, as of April 1986, due to a variety of physical and 
psychiatric problems, including severe schizotypal 
personality disorder with borderline features and chronic 
anxiety depressive state.  A psychologist who conducted an 
assessment of the veteran felt that he manifested paranoid 
schizophrenia.

Analysis

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2007).  Under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.151(a) (2007).  VA regulations also provide that 
the terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Board, however, is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  The Court has also held that 
the fact the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.  Washington v. Gober, 10 Vet. App. 391, 393 
(1997).

In this case, in joint motion which formed the basis for the 
2007 Court Order, the parties direct that the Board address 
whether two documents from the veteran, one received by the 
RO in December 1986 and the other received in December 1988, 
are claims for service connection for psychiatric disorder 
which could form the basis for an earlier effective date for 
service connection.  The appellant essentially claims that 
these are unadjudicated claims.  

As to the December 1986 statement, the Board finds that this 
was addressed by the RO in a letter sent to the veteran dated 
January 23, 1987.  The letter indicated that the RO carefully 
reviewed the claim for benefits and that there was no change 
in the previous determination as to the claim of service 
connection for a nervous condition.  The letter provided the 
veteran with his appellate rights, and he did not appeal.  
The January 1987 letter denial refers to a May 1970 rating 
decision which denied service connection for a personality 
disorder.  Although the veteran now challenges, through his 
attorney, that there was a final decision for a psychiatric 
disorder was the final 1970 rating decision.  The Board notes 
further that the evidence both in 1970 and in 1986 showed 
that the veteran suffered from a personality disorder.  

As to the December 1988 statement, the Board finds this to be 
an unadjudicated claim.  However, the Board does not find 
that the disability for which service connection is in 
effect, PTSD with dysthymic disorder, was even arguably shown 
until the December 1994 hospitalization.  The initial 
impression of depressive disorder, psychotic disorder and 
PTSD at admission is noted.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the service-
connected disorder was thus first shown December 23, 1994.  
The Board can identify no basis for an effective date earlier 
than December 23, 1994, however.

Therefore, the Board finds an effective date from December 
23, 1994, but no earlier, for the award of service connection 
for PTSD and dysthymic disorder is warranted.


ORDER

Entitlement to an effective date from December 23, 1994, but 
no earlier, for the award of service connection for PTSD and 
dysthymic disorder is granted, subject to the regulations 
governing the payment of monetary awards.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


